Citation Nr: 1727395	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-06 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran's Spouse and Daughter



ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 1989 to September 1995, including service in Southwest Asia.  He died in August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying the Appellant's claim for benefits under the DEA program.  The claim was subsequently transferred to the RO in San Diego, California.

In January 2017, the Appellant and the Veteran's spouse testified before the undersigned at a Board hearing.  A transcript of that hearing is of record.  

The Veteran's Spouse filed an intent to file for benefits in January 2017; however, no particular claim is identified in the document.  The Board refers that claim to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The Veteran died in August 2007; his death certificate identifies the cause of death as aspergillus pneumonia and end-stage liver disease.

2.  At the time of his death, the Veteran was service-connected for a lateral meniscectomy of the left knee, tinea pedis with onychomycosis, and a cyst on the left scrotum, with a combined noncompensable rating.


CONCLUSION OF LAW

The criteria for eligibility for DEA benefits under the provisions of Chapter 35 have not been met.  38 U.S.C.A §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, there are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for education benefits.  

In general terms, a person is eligible for DEA benefits if he or she is the child of a veteran who died of a service-connected disability or while having a permanent and total disability rating. 38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1).  

Here, the Veteran died in August 2007.  As of the time of the Veteran's death, he was service-connected for a lateral meniscectomy of the left knee, tinea pedis with onychomycosis, and a cyst on the left scrotum for a combined noncompensable rating.  

At the Board hearing, the Appellant and her mother argued that the Veteran's aspergillus pneumonia and liver disease were related to his service, and that therefore the Appellant is eligible for DEA benefits.  However, the Veteran had not applied for service connection for these disabilities at any time during his life, nor was he service connected at a rating of 100% at the time of his death.  Moreover, the record does not reflect that entitlement to service connection for the cause of the Veteran's death has been established.  Accordingly, the Board finds entitlement to DEA is not warranted.  The claim is denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for DEA under 38 U.S.C.A. Chapter 35 is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


